ITEMID: 001-97871
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF SINKOVEC  v. GERMANY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Karel Jungwiert;Mark Villiger;Renate Jaeger
TEXT: 4. The applicant was born in 1942 and lives in Velenje.
5. On 18 December 2000 the applicant requested the Regional Pension Office (Landesversicherungsanstalt Niederbayern-Oberpfalz) (“the Pension Office”) to grant him a pension on account of his reduced earning capacity (Rente wegen verminderter Erwerbsfähigkeit).
6. On 9 March 2001 the Pension Office dismissed his request.
7. On 26 April 2001 the Pension Office dismissed the applicant's administrative appeal lodged on 2 April 2001.
8. On 4 July 2001 the applicant appealed to the Landshut Social Court.
9. On 2 August 2001 the Pension Office made its submissions. However, it sent the required medical records only on 5 November 2001.
10. Between 5 November 2001 and 21 March 2003 no progress was made in the proceedings.
11. In the meantime, on 17 January 2003, the applicant had applied to the Pension Office for an early old age pension for disabled persons (Altersrente für Schwerbehinderte); this was refused on 21 March 2003. Subsequently, the applicant lodged an administrative appeal against this decision. The Social Court decided to await the outcome of the administrative appeal proceedings, as the administrative authority likewise had to examine the applicant's potential occupational invalidity. On 2 June 2003 his administrative appeal was dismissed. These proceedings were the object of application no. 847/04 (see “II. Proceedings before the Court” below).
12. In May 2004 the Social Court resumed the proceedings.
13. On 8 June 2004 the Social Court commissioned an expert report on the applicant's earning capacity. On 15 June 2004 the expert gave his report.
14. On 27 July 2004, after holding an oral hearing, the Social Court dismissed the applicant's action, as it could not be established that his earning capacity had been reduced at the time when he had made the required number of contributions to the statutory pension insurance (gesetzliche Rentenversicherung).
15. On 9 October 2004 the judgment was served on the applicant.
16. On 18 December 2004 the applicant appealed to the Bavarian Social Court of Appeal. In his appeal he informed the court for the first time that he had previously applied for a pension from the Slovenian pension authorities. On 30 December 2004 the court received the appeal and requested the Pension Office to submit its observations. On 10 February 2005 the Pension Office requested information from the Slovenian pension authorities in respect of the applicant's former pension requests.
17. On 27 April 2005 the Pension Office received the information from the Slovenian authorities. However, they were translated only on 27 June 2005 and submitted to the court on 28 June 2005. On the same day the Pension Office requested additional information from the Slovenian pension authorities which it received on 26 July 2005. On 26 September 2005 it translated them and submitted the information to the court on 4 October 2005.
18. On 11 October 2005 the Social Court of Appeal sent the applicant's file to the Pension Office for an examination of the question whether the criteria for the requested pension had been met on the basis of the information given by the Slovenian pension authorities.
19. On 20 December 2005 the Pension Office replied that the requirements for the requested pension had not been fulfilled.
20. On 30 December 2005 the Social Court of Appeal requested the applicant to indicate who his employers in Germany had been and what work he had done there.
21. On 4 August 2006 the court received the requested information after sending the applicant two reminders, in May and July 2006.
22. On 18 January 2007 the court requested the Pension Office to make its submissions on the information given by the applicant.
23. On 8 February 2007 the Pension Office submitted its comments.
24. On 3 April 2007 the Social Court of Appeal ordered an orthopaedic expert report. On 22 May 2007 it commissioned the expert report, which the court received on 12 June 2007. On 15 June 2007 the court requested the Pension Office to make its comments on the report.
25. On 25 June 2007 the Pension Office requested the Social Court of Appeal to transmit the case files, which the court did on 10 August 2007. On 22 November 2007 the Pension Office submitted its comments.
26. On 28 November 2007 the Social Court of Appeal forwarded these comments to the applicant.
27. On 29 January 2008, after holding an oral hearing, the Bavarian Social Court of Appeal dismissed the applicant's appeal, mainly endorsing the judgment of the Social Court.
28. On 5 March 2008 the judgment was served on the applicant.
29. The present case was initially registered under application no. 847/04. In his application form the applicant merely complained about the refusal of the Pension Office to grant him an early pension for disabled persons and a pension on account of his reduced earning capacity.
30. On 4 January 2006 the applicant submitted that it had been incomprehensible for him why it took the Social Court of Appeal and the Pension Office such a long time to decide his application. In his view there had been too many delays in the whole case. Due to these delays he had now been suffering for several years from a financial distress. He further maintained that he had been “cheated” for many years by the Pension Office.
31. On 6 October 2007 the Court decided to sever the proceedings in so far as they concerned the proceedings regarding a pension on account of the applicant's reduced earning capacity and to conduct them under the instant application no. 46682/07.
32. By letter of 7 November 2007 the applicant informed the court that his proceedings concerning the pension on account of his reduced earning capacity were still pending and that he was very impatient because he “has now been fighting for his rights for eight years”.
33. On 20 November 2007 the Court declared application no. 847/04 concerning the disability pension inadmissible for being manifestly illfounded.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
